DETAILED ACTION
This Action is responsive to the Amendment filed on 10/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2017/0005238), in view of Lim (KR 2018 0000177 A), in view of Yoneda (US 20150333236).

Regarding claim 1, Hung (see, e.g., FIG. 13D) discloses a light-emitting package, comprising:
a encapsulating member 120, having a first surface e.g., top of 120 and a second surface e.g., bottom of 120 opposite to the first surface e.g., top of 120 (Para 0084, Para 0085);
a plurality of light-emitting components 110a, embedded in the encapsulating member 120, wherein each of the light-emitting components 110a has a light-emitting surface e.g., top of 110a, a back surface e.g., bottom of 110a opposite to the light-emitting surface e.g., top of 110a, and a plurality of pads 113 disposed on the back surface e.g., bottom of 110a, the light-emitting surface e.g., top of 110a of each of the light-emitting components 110a exposed on the first surface e.g., top of 120 and flush with the first surface e.g., top of 120, the pad 113 of each of the light-emitting components 110a exposed on the second surface e.g., bottom of 120 (Para 0083, Para 0085); and
a circuit structure E, disposed on the second surface e.g., bottom of 120 and electrically connected to the pads 113 (Para 0086),
a transparent protective layer 150, 160 disposed on the first surface e.g., top of 120, and covering and directly touching the light-emitting surface e.g., top of 110a of the light-emitting components 110a (Para 0090, Para 0091),
Although Hung shows substantial features of the claimed invention, Hung fails to expressly teach a black encapsulating member, wherein the black encapsulating member has flexibility; and wherein the transparent protective layer is an electric insulator.
Lim (see, e.g., FIG. 5c), on the other hand, discloses a black encapsulating member 510, wherein the black encapsulating member has flexibility for the purpose of improving the contrast ratio of the light emitting devices (Para 0048, Para 0049). 
Examiner note: Lim teaches that the molding member comprises a silicone material. Silicone has flexibility.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulating member of Hung for the black encapsulating member of Lim for the purpose of improving the contrast ratio of the light emitting devices (Para 0049).
Yoneda (see, e.g., FIG. 6C) discloses a transparent protective layer 1, 2 that is an electric insulator for the purpose of providing a material with high thermal dissipation characteristics (Para 0021, Para 0051, Para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the transparent protective layer of Hung for the electric insulating material of Yoneda for the purpose of providing a material with high thermal dissipation characteristics (Para 0021, Para 0051, Para 0052).

Regarding claim 2, Lim (see, e.g., FIG. 5c) teaches that an optical density of the black encapsulating member 510 is larger than 2 (Para 0049).
Examiner Note: The black encapsulating member of Lim is of the same material as disclosed by applicant (see, e.g., Para 0009, Para 0021 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Regarding claim 3, Hung (see, e.g., FIG. 13D) teaches that the light-emitting components 110a are all a plurality of light-emitting diode (LED) dies (Para 0083).

Regarding claim 4, Hung (see, e.g., FIG. 13D) teaches that each of the pads 113 has an outer surface e.g., lower surface, and the outer surfaces e.g., lower surface of the pads 113 are exposed on the second surface e.g., bottom of 120 and flush with second surface e.g., bottom of 120 (Para 0085).

Regarding claim 5, the combination of Hung (see, e.g., FIG. 13D) / Lim (see, e.g., FIG. 5c) teaches that the black encapsulating member 510 (of Lim) directly touches the light-emitting components 110a (of Hung) (Hung: Para 0084; Lim: Para 0049).

Regarding claim 8, the combination of Hung (see, e.g., FIG. 13D) / Lim (see, e.g., FIG. 5c) teaches that the light-emitting components 110a (of Hung) are separated from each other, so that there are a plurality of gaps in between all the light-emitting components 110a (of Hung), wherein the black encapsulating member 510 (of Lim) fills the gap (Hung: Para 0084; Lim: Para 0049).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2017/0005238), in view of Lim (KR 2018 0000177 A), in view of Yoneda (US 20150333236), and further in view of Han (US 2021/0091138), in view of Oka (US 2019/0067536).

Regarding claim 6, although Hung/Lim/Yoneda show substantial features of the claimed invention, Hung/Lim/Yoneda fail to expressly teach that the light-emitting components comprise a plurality of red LEDs, a plurality of green LEDs, and a plurality of blue LEDs.
Han (see, e.g., FIG. 3, FIG. 4) discloses light-emitting components 50 comprise a plurality of red LEDs 51, a plurality of green LEDs 52, and a plurality of blue LEDs 53 (Para 0075). Oka, on the other hand, teaches that mixing the light emissions of red, blue, and green from light emitting elements allows for emitting white light (Para 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting components of Hung/Lim/Yoneda comprise a plurality of red LEDs, a plurality of green LEDs, and a plurality of blue LEDs as described by Han for the purpose of producing white light through mixing the light emissions of red, blue, and green from light emitting elements (Oka: Para 0049).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2017/0005238), in view of Lim (KR 2018 0000177 A), in view of Chen (CN 209804709 U), in view of Yoneda (US 20150333236).

Regarding claim 9, Hung (see, e.g., FIG. 10A-FIG. 10C, FIG. 11A-FIG. 11C) discloses a method of manufacturing a light-emitting package, comprising:
providing a plurality of light-emitting components 110a, wherein each of the light-emitting components 110a has a light-emitting surface e.g., top of 110a, a back surface e.g., bottom of 110a opposite to the light-emitting surface e.g., top of 110a, and a plurality of pads 115 disposed on the back surface e.g., bottom of 110a (Para 0075, see, e.g., FIG. 10A);
disposing the light-emitting components 110a on a first holder 10, wherein there are a plurality of gaps in between all the light-emitting components 110a, and the pads 115 are located between the light-emitting surface e.g., top of 110a and the first holder 10 (Para 0075, see, e.g., FIG. 10A);
forming a encapsulating material 120’ on the first holder 10, wherein the encapsulating material 120’ covers the light-emitting components 110a and the light-emitting surfaces e.g., top of 110a thereof, and fills the gap, wherein the encapsulating material 120’ has a first surface e.g., top surface of 120’ and a second surface e.g., bottom surface of 120’ opposite to the first surface e.g., top surface of 120’, and both the light-emitting components 110a and the second surface e.g., bottom surface of 120’ are located between the first surface e.g., top surface of 120’ and the first holder 10 (Para 0076, see, e.g., FIG. 10B),
removing a part of the encapsulating material 120’ from the first surface e.g., top surface of 120’, so as to form an encapsulating member 120 and to expose the light-emitting surfaces e.g., top of 110a (Para 0077, see, e.g., FIG. 10C);
separating the first holder 10 from both the encapsulating member 120 and the light-emitting components 110a, so as to expose the pads 115 (Para 0080, Para 0082, see, e.g., FIG. 11C);
forming a transparent protective layer 150, 160 on both the encapsulating member 510 and the light-emitting surfaces e.g., top of 110a, and the transparent protective layer 150, 160 covers and directly touches the light-emitting surfaces e.g., top of 110a (Para 0077, Para 0080, Para 0081).
Although Hung shows substantial features of the claimed invention, Hung fails to expressly teach a black encapsulating member, wherein the black encapsulating member has flexibility; and forming a circuit structure on the pads which are exposed, wherein the circuit structure is electrically connected to the pads; wherein the transparent protective layer is an electric insulator.
Lim (see, e.g., FIG. 5c), on the other hand, discloses a black encapsulating member 510, wherein the black encapsulating member has flexibility for the purpose of improving the contrast ratio of the light emitting devices (Para 0048, Para 0049). 
Examiner note: Lim teaches that the molding member comprises a silicone material. Silicone has flexibility.
The combination of Hung (see, e.g., FIG. 10C, FIG. 11A, FIG. 11B) / Lim (see, e.g., FIG. 5c) teaches forming a transparent protective layer 150, 160 on both the black encapsulating member 510 (of Lim) and the light-emitting surfaces e.g., top of 110a (of Hung) (Hung: Para 0077, Para 0080, Para 0081; Lim: Para 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulating member of Hung for the black encapsulating member of Lim for the purpose of improving the contrast ratio of the light emitting devices (Para 0049).
Chen (see, e.g., FIG. 9) discloses forming a circuit structure 40 on the pads 204 which are exposed, wherein the circuit structure 40 is electrically connected to the pads 204 for the purpose of providing a system-level package of the LED chips (pg. 5, para 4, para 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming the circuit structure of Chen in the method of manufacturing a light-emitting package as described by Hung/Lim for the purpose of providing a system-level package of the LED chips (pg. 5, para 5).
Yoneda (see, e.g., FIG. 6C) discloses a transparent protective layer 1, 2 that is an electric insulator for the purpose of providing a material with high thermal dissipation characteristics (Para 0021, Para 0051, Para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the transparent protective layer of Hung for the electric insulating material of Yoneda for the purpose of providing a material with high thermal dissipation characteristics (Para 0021, Para 0051, Para 0052).

Regarding claim 10, Hung (see, e.g., FIG. 10C) teaches removing the part of the encapsulating material 120’ from the first surface e.g., top surface of 120’ comprises polishing the encapsulating material 120’ from the first surface e.g., top surface of 120’ (Para 0077). Lim (see, e.g., FIG. 5c), on the other hand, teaches that the encapsulating member 510 is a black encapsulating member (Para 0049).

Regarding claim 12, the combination of Hung (see, e.g., FIG. 11A – FIG. 11C) / Chen (see, e.g., FIG. 9) teaches that the circuit structure 40 (of Chen) is formed after the transparent protective layer 150, 160 is formed (Hung: Para 0077, Para 0080, Para 0081; Chen: pg. 5, para 4, para 5).
Examiner note: Examiner notes that 10 (of Hung) is removed after 150, 160 (of Hung) (see, e.g., FIG. 11A – FIG. 11C). Element 10 (of Hung) needs to be removed prior to forming a circuit structure 40 (of Chen) on the pads 115 (of Hung). 

Regarding claim 13, the combination of Hung (see, e.g., FIG. 10C) / Lim (see, e.g., FIG. 5c) teaches a process of separating the first holder 10 (of Hung) from both the black encapsulating member 510 (of Lim) and the light-emitting components 110a (of Hung).
However, Hung/Lim fail to expressly teach that during the process of separating the first holder the black encapsulating member and the light-emitting components are both disposed on and connected to a second holder which covers the light-emitting surfaces.
Chen (see, e.g., FIG. 7-FIG. 9), on the other hand, teaches the step the encapsulating member 103 and the light-emitting components 20 (104) are both disposed on and connected to a second holder 301, 302 which covers the light-emitting surfaces e.g., light emitting surfaces of 20 (104) for the purpose of providing support which can greatly reduce the bending or deformation of the transparent packaging layer and the LED (pg. 5, para 4 - para 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of the forming the second holder of Chen to the manufacturing method of Hung/Lim during the process of separating the first holder for the purpose of providing support which can greatly reduce the bending or deformation of the transparent packaging layer and the LED (pg. 5, para 6).

Remarks
Nomura (US 2016/0245996) teaches that silicone has flexibility (Para 0073).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        
/Nelson Garces/Primary Examiner, Art Unit 2814